Citation Nr: 0101572	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a deviated nasal 
septum.  

Evaluation of bilateral patellofemoral syndrome, rated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
February 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  That rating decision granted 
service connection for bilateral patellofemoral syndrome and 
assigned a 10 percent rating.  

The veteran's statements on appeal are construed as including 
a claim for entitlement to service connection for a sinus 
disability.  Inasmuch as this has not been 
developed/processed for appeal at this time, it is referred 
to the RO for any further action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran had an anatomically deviated nasal septum 
that was surgically corrected by septoplasty during active 
service; no currently disabling residual is shown to be 
present.  

2.  Bilateral patellofemoral syndrome is shown to be no more 
disabling than the functional equivalent of degenerative 
arthritis of the knees without incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110. 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000).  

2.  Bilateral patellofemoral syndrome is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 
4.41, 4.45, 4.71, Diagnostic Codes 5003 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that there were no pertinent 
abnormalities noted on the entrance examination in November 
1983.  In October 1984, the veteran was seen for complaints 
of nasal congestion and the nose was shown to be clear.  In 
May 1986, he was seen after a fall for left knee pain.  A 
contusion of the left knee was assessed.  In September 1986, 
a 2-year history of nasal congestion and rhinorrhea was 
noted.  The nasal septum was deviated to the left and the 
turbinates were increased bilaterally.  Allergic rhinitis was 
assessed.  In December 1986, nasal septum deviation to the 
right was indicated in connection with a follow-up visit for 
nasal congestion and rhinitis.  The veteran was hospitalized 
in June 1987 for nasal septoplasty with turbinate trim.  A 
history of right greater than left nasal obstruction with an 
anatomically deviated nasal septum and compensatory 
hypertrophy of the turbinates was recorded.  The final 
diagnosis was deviated nasal septum.  

Postoperative clinical visits in June and July 1987 indicated 
that the septum and turbinates were healing satisfactorily, 
with breathing improved and snoring diminished.  In March 
1990, the nose was shown to be clear when he was examined for 
sinus problems.  He also complained of an edematous, stiff 
right knee over 4 days that just developed suddenly when he 
flexed his right leg.  There was moderately severe edema 
without tenderness, erythema or increased warmth of the right 
knee.  Right knee arthritis with strain was later reported.  
An X-ray examination revealed degenerative joint disease of 
the right knee.  In April 1990, right knee tendonitis was 
reported.  In June 1990, he was seen after twisting his right 
knee playing softball.  He reportedly felt a pop and 
developed swelling.  The physical examination showed mild 
generalized swelling, slightly increased warmth, and medial 
joint line tenderness.  Right medial collateral ligament knee 
sprain was assessed.  He was placed on a physical profile of 
no weight bearing, crutches, and a knee immobilizer.  

In January 1992, he complained of recurrent bilateral knee 
pain, occasional right knee instability, and crepitus.  The 
physical examination showed full range of motion without 
edema, palpable tenderness or deformity nor pain on rotation 
or extension.  Bilateral patellofemoral syndrome was to be 
ruled out.  Later in January 1992, after additional 
evaluation and testing, bilateral patellofemoral pain was 
assessed.  

On a VA examination in May 1997, a history was recorded that 
the veteran had sustained a partial tear of the medial 
ligament of the right knee, which was treated with a brace 
and physical therapy, in June 1990.  Since then he reportedly 
had popping and grinding in his knees, particularly when 
going up stairs and squatting.  The right knee did not give 
out, he had not fallen because of this and the knee had not 
locked.  He also reported that the left knee felt as if it 
partially went out.  He did not fall at the time and was 
climbing into a truck when he felt that it partially went 
out.  He had been treated with rest.  He had popping and 
grinding, particularly with stairs and squatting.  

The veteran recalled the nasal septoplasty secondary to a 
deviated nasal septum in 1983.  He stated that he was having 
problems with breathing through his nose, and blockage.  
Since the surgery, he had been able to breathe through both 
sides of his nose.  He complained of sinus headaches and 
occasional streaks of blood in his mucous, as well as 
nosebleeds.  The physical examination showed that the nose 
was patent, bilaterally, without sinus tenderness.  Sensation 
was normal in the lower extremities.  Deep tendon reflexes 
were 1+ bilaterally at the knees and 2+ bilaterally at the 
ankles.  Both knees had the same range of motion, 0-140 
degrees.  He had a solid end point with extension.  There was 
no joint laxity.  There was negative Mcmurray, anterior 
drawer, posterior drawer, pivot-shift, and Lachman tests, 
respectively.  Patellar grind and patellar trap tests were 
positive, bilaterally.  The remainder of the joint 
examinations were normal.  The diagnoses included moderately 
severe bilateral patellofemoral syndrome and history of 
frequent nosebleeds of questionable etiology.  X-ray 
examination of the knees showed a negative right knee and 
probable soft tissue calcification projecting just superior 
to the medial epicondyle of the left femur probably related 
to a chronic soft tissue injury.  A sinus X-ray series 
revealed marked mucosal thickening involving the nasal 
turbinates compatible with allergic rhinitis.  

On a VA examination of the nose in July 1997, the veteran 
complained that his nasal airway was always stopped-up and he 
could not breathe through it, and his sinus headaches hurt 
worse than ever.  The objective findings showed that the nose 
had a normal symmetrical appearance without any gross 
deformities.  The nasal dorsum was intact with good slope and 
good alar and nasal valve support.  The lower lateral 
cartilages were normal with good tip support and patent nasal 
airways.  The nasal openings were normal.  The nasal 
vestibule was normal with good nasal alignment and skin to 
mucosa transition without lesions.  The septum was straight 
in the midline.  The floor of the nose was patent without any 
mucopus or polyposis.  There was dry mucosa of the septum and 
turbinates with dry crusting.  The inferior meatus was patent 
with some dry crusting.  The inferior turbinates were reduced 
in size and not large with no cobblestone or polypoid 
appearance and dry mucosa with dry crusting, bilaterally.  
The middle meati were patent and clear.  The middle turbinate 
normal in appearance.  The spheno-ethmoid recess was within 
normal limits without mucopus or polyposis.  The olfactory 
area appeared grossly normal under anterior rhinoscopy.  The 
superior turbinates were not appreciated.  The diagnoses 
included some dry nasal crusting with decreased nasal 
secretions but patent airway once crusting was removed, and 
allergic rhinitis.  

Deviated Nasal Septum

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or aggravation and the current disability.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a claim for service connection for a 
particular disability requires more than an allegation that 
the particular disability had its onset or was aggravated in 
service.  An injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and where an opinion 
is used to link the current disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  

The veteran has not claimed that a deviated nasal septum was 
incurred as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.  

The question of whether a deviated nasal septum pre-existed 
service or was a disability coincident with active service is 
not determinative, because the current medical evidence shows 
that he does not have a deviated nasal septum.  The nasal 
septum is clearly shown to be appropriately straight and in 
the midline.  Obviously, the inservice septoplasty was 
successful in correcting it.  

With regard to the obvious claim that extends to any 
septoplasty residuals, the veteran's service medical records 
document reports of difficulty breathing through the nose 
because of deviated nasal septum and turbinate hypertrophy.  
He underwent septoplasty in June 1987 to ameliorate this 
poorly functioning body part.  Following the surgery, 
improvement was noted and the residuals healed 
satisfactorily.  No clinically significant residuals of the 
1987 septoplasty are shown currently.  His contentions to the 
contrary notwithstanding, breathing is not anatomically 
obstructed.  Dry nasal crusting is not shown to be 
attributable to residuals of the septoplasty.  No inservice 
surgical residual is identified.  No current nasal disability 
is shown to be traceable to the preoperative deviated nasal 
septum, now corrected, or any residual of the inservice 
septoplasty.  

The evidence, overall, shows that the septoplasty surgery in 
service was ameliorative.  The deviated nasal septum was 
corrected.  The surgical wounds healed completely, without 
any appreciable residual disability.  Thus, as there is no 
showing in this case of any chronic disability from the 
inservice septoplasty for a deviated nasal septum, service 
connection for the deviated nasal septum in postoperative 
status is not warranted.  

Patellofemoral Syndrome

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record that was considered for the initial 
grant of service connection and the initial rating of the 
service connected disability, up to the present.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and a uniform rating 
is appropriate.   See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist has been satisfied.  

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2000), includes diagnostic codes which 
represent particular disabilities.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries.  Generally, the 
degrees of disability are specified adequate to compensate 
for a considerable loss of working time, from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, 

etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45.  

Diagnostic Code 5003 requires that degenerative arthritis 
will be rated on the basis of limitation of motion.  See 38 
C.F.R. Part 4, Diagnostic Code 5003.  When, however, 
limitation of motion of the specific joint or joints is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Additionally, in the absence of limitation of motion, x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups warrant a 10 percent 
evaluation.  Id.  X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations warrant a 20 percent 
evaluation.  Id.  

It is permissible to evaluate the veteran's bilateral 
patellofemoral syndrome under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20.  The RO 
evaluated his bilateral patellofemoral syndrome as analogous 
to arthritis under Diagnostic Code 5003.  See 38 C.F.R. Part 
4, Diagnostic Codes 5003.  

In addition, under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a 0 percent evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260.  Under Diagnostic Code 5261, extension of the leg 
limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Also, under the criteria for impairment of the knee other 
than ankylosis, a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent evaluation is assigned when the recurrent 
subluxation or lateral instability is shown to be moderate; 
and a 30 percent evaluation is assigned for when it is 
severe.  38 C.F.R. Part 4, Diagnostic Code 5257.  

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II.  

The veteran's bilateral patellofemoral syndrome is currently 
manifested by crepitation without any functional loss 
demonstrated.  He has subjective complaints of pain which 
were not duplicated on objective evaluation.  The current 
findings show normal range of motion with no instability of 
the knees.  He has never 

complained of locking, and none is shown.  The RO has rated 
patellofemoral syndrome as for arthritis under Diagnostic 
Code 5003.  By X-ray, the right knee is normal and the left 
knee shows a probable soft tissue calcification indicative of 
a soft tissue injury, but without discernible disabling 
effect or other active symptomatology.  While he has 
complained of shortness of stride and walking impairment due 
to patellofemoral syndrome, gait and carriage are normal.  
His posture is erect.  He asserts that pivoting problems are 
due to patellofemoral syndrome, but he did not report such a 
problem on the VA rating examination, and none is shown.  
Likewise, his report on appeal of squatting complaints in 
reference to patellofemoral syndrome is not clinically 
confirmed.  His assertions that his patella is slipping and 
he needs a magnetic resonance imaging of the knees have been 
considered, but he has been completely examined for patellar 
function and the findings neither indicate any patellar 
slippage nor present a need for further analysis by magnetic 
resonance imaging.  Under all applicable/analogous rating 
criteria, the patellofemoral syndrome of each knee would not 
be separately disabling to a compensable degree.  

While the VA examiner diagnosed a moderately severe 
patellofemoral syndrome, bilaterally, this level of 
disability was not supported by the objective examination 
findings.  The only positive findings on the physical 
examination were the patellar grind and trap tests.  
Otherwise, range of motion, and joint stability as well as 
McMurray, anterior drawer, posterior drawer, pivot-shift and 
Lachman tests, respectively, were unremarkable.  Likewise, X-
ray findings were normal for the right knee and positive for 
soft tissue injury.  Despite the designation of "moderately 
severe" in the diagnosis, no incapacitating exacerbation of 
bilateral knee disablement is clinically confirmed.  On the 
basis of the current evidence, therefore, the Board finds no 
more than a virtually asymptomatic disability that is not the 
functional equivalent of more than bilateral arthritis of the 
knees, as contemplated by the currently assigned 10 percent 
rating under Diagnostic Code 5003.  The Board concludes that 
the most probative evidence of the degree of impairment is 
the actual clinical findings rather than the veteran's lay 
statements and determination that there was a moderately 
severe patellofemoral syndrome.


ORDER

Service connection for a deviated nasal septum is denied.  

An evaluation in excess of 10 percent for bilateral 
patellofemoral syndrome is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


